DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Solh et al. (US 10,909,826) in view of Miwa (US 2018/0239953).

Regarding claim 1, Solh teaches a system, comprising: a computing device configured to: receive imaging data from at least one imaging device configured to provide a field-of-view of a predetermined first area associated with a retail location (see col. 2 lines 27-40, where Solh discusses capturing video image data in the room of a building);
receive, from at least one motion sensor coupled to the at least one imaging device, motion data indicating motion of one or more objects (see col. 2 lines 27-40, where Solh discusses motion sensor detecting motion in the room of a building);
in response to determining, based on the motion data, the motion of the one or more objects, implement an image recognition process configured to (i) identify at least one person in the image data (see figure 4, figure 7, where Solh discusses identifying the human in the video data) and (ii) generate and transmit, to one or more cache stores configured to store notification data, a cache update request including a first notification regarding the identified at least one person in the image data, the cache update request causing the one or more cache stores to update the notification data with the first notification (see col. 2 lines 40-55, where Solh discusses transmitting the video data identifying humans and storing the data in memory);
in response to determining that one or more predetermined rules associated with the updated notification data has been satisfied, generate an alert indicating the at least one person is identified within the image data (see col. 8 lines 1-13, col. 18 lines 18-27, col. 19 lines 55-62, where Solh discusses upon detecting persons in a region, an alert or notification is transmitted to a user and/or a computing device associated with a user of the camera monitoring system).
Solh does not expressly teach select a set of devices that are assigned to the predetermined first area; transmit the alert to at least a first device of the set of devices.  However, Miwa teaches select a set of devices that are assigned to the predetermined first area (see figure 6, para. 0076, where Miwa discusses employees with mobile communication devices in an area near the detected person); transmit the alert to at least a first device of the set of devices (see figure 6, para. 0051, 0130, where Miwa discusses transmitting data on habitual shoplifter or suspicious behavior to the nearest employee).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Solh with Miwa to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform person tracking.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Solh in this manner in order to improve person tracking by capturing a series of images across different time periods to determine the location of the person.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Solh, while the teaching of Miwa continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of capture different images of a person over different time periods to properly track the location of a person in a retail environment.  The Solh and Miwa systems perform person tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Miwa teaches wherein the computing device is configured to: identify a first person in the image data (see figure 1); generate a first alert, based in part on the one or more predetermined rules (see figure 1, para. 0178); identify a second person in the imaging data (see figure 1, para. 0178); and generate a second alert, based in part on the one or more predetermined rules (see figure 6, para. 0130, 0178, where Miwa discusses transmitting data on habitual shoplifter or suspicious behavior to the nearest employee, if a shoplifter moves to a second location, the second alert is transmitted to a second employee).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Solh with Miwa to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform person tracking.  

Regarding claim 3, Miwa teaches wherein the computing device is configured to receive a response from the first device indicating the alert was received (see figure 6, para. 0153, where Miwa discusses receiving an acknowledgement from the monitoring device).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Solh with Miwa to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform person tracking.  

Regarding claim 4, Miwa teaches wherein the alert is a first alert, and wherein the computing device is configured to: track the at least one person within the image data (see figure 11A, para. 0172, where Miwa discusses tracking the habitual shoplifter); and 
generate a second alert indicating the at least one person is within the image data, wherein the second alert is generated a predetermined time period after the first alert (see figure 11A, para. 0184, where Miwa discusses tracking the habitual shoplifter capturing images as the person moves to different regions).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Solh with Miwa to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform person tracking.  

Regarding claim 5, Miwa teaches wherein the first alert is provided to the first device registered to a first predetermined user and the second alert is provided to a second device registered to a second predetermined user (see figure 11A, para. 0178, 0184, where Miwa discusses transmitting multiple alerts to different employees). 
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Solh with Miwa to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform person tracking.  

Regarding claim 6, Miwa teaches wherein the alert is provided to a centralized cache that includes the one or more cache stores, and wherein the first device is configured to poll the centralized cache (see figure 1, para. 0055-0056, where Miwa discusses a centralized control device).  
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Solh with Miwa to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform person tracking.  

Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable medium.
Claim 10 is rejected as applied to claim 2 as pertaining to a corresponding non-transitory computer readable medium.
Claim 11 is rejected as applied to claim 3 as pertaining to a corresponding non-transitory computer readable medium.
Claim 12 is rejected as applied to claim 4 as pertaining to a corresponding non-transitory computer readable medium.
Claim 13 is rejected as applied to claim 5 as pertaining to a corresponding non-transitory computer readable medium.
Claim 14 is rejected as applied to claim 6 as pertaining to a corresponding non-transitory computer readable medium.
Claim 17 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 19 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 20 is rejected as applied to claim 4 as pertaining to a corresponding method.

Claims 7, 8, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Solh et al. (US 10,909,826) in view of Miwa (US 2018/0239953) in view of Brewer et al. (US 2013/0266181).

Regarding claim 7, Miwa teaches capturing different images (see figure 11A, para. 0178, 0184).  Solh and Miwa do not expressly teach wherein the alert is generated when the at least one person is identified in a first frame of the image data and a second frame of the image data.  However, Brewer teaches wherein the alert is generated when the at least one person is identified in a first frame of the image data and a second frame of the image data (see figure 3A, para. 0054, 0055 where Brewer discusses capturing image frames of a person and determining the person image data matches in each image captured at different time periods).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Solh and Miwa with Brewer to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform person tracking.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Solh and Miwa in this manner in order to improve person tracking by capturing a series of images across different time periods to determine the location of the person.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Solh and Miwa, while the teaching of Brewer continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of capture different images of a person over different time periods to properly track the location of a person in a retail environment.  The Solh, Miwa, and Brewer systems perform person tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 8, Brewer teaches wherein the first frame and the second frame are separated by a predetermined number of frames in the image data (see figure 3A, para. 0054, 0055 where Brewer discusses capturing image frames of a person and determining the person image data matches in each image captured at different time periods).
The same motivation of claim 7 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Solh and Miwa with Brewer to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform person tracking.  

Claim 15 is rejected as applied to claim 7 as pertaining to a corresponding non-transitory computer readable medium.
Claim 16 is rejected as applied to claim 8 as pertaining to a corresponding non-transitory computer readable medium.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Greene (US 2018/0061158) discusses may trigger a movement notification to be sent to a user based on identifying an unknown person.
King et al. (US 2017/0256148) discusses tracking human data in a store fitting room and notifying the store staff.
Kaplan (US 8,126,221) discusses detecting an activation movement in one of the plurality of interactive zones.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663